Citation Nr: 0125975	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the reduction of the evaluation for a 
psychoneurosis, mixed type, with hysterical coloring from 50 
to 30 percent effective from December 2, 1947 was proper.

2.  Whether the November 1950 rating decision which reduced 
the evaluation for anxiety reaction with admixtures of 
conversion reaction (formerly psychoneurosis, mixed type, 
hysterical coloring) from 30 to 10 percent effective from 
January 8, 1951 was clearly and unmistakably erroneous.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating action 
of the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that there 
was no clear and unmistakable error (CUE) in the following 
prior RO decisions:  an October 1945 decision which denied 
service connection for the residuals of back and right leg 
injuries; an October 1947 decision which reduced the 
evaluation for a psychoneurosis from 50 percent to 30 
percent, and a November 1950 rating action which reduced the 
evaluation for an anxiety reaction from 30 to 10 percent.   

When the veteran testified before the undersigned Member of 
the Board sitting at the RO in January 2001, he and his 
representative argued, in essence, that a CUE analysis was 
inappropriate with regard to the October 1947 decision 
because the veteran had expressed disagreement with that 
decision and it was not final.  The Board reviewed the 
evidence of record and agreed that the October 1947 decision 
was not final and thus was not subject to attack on the basis 
of CUE.  As such, the Board reframed the issue as the 
propriety of the reduction action itself.

The Board remanded the case in April 2001 and instructed the 
RO to issue a statement of the case (SOC) on the issue of the 
propriety of the reduction.  The SOC was issued in June 2001 
and the veteran perfected his appeal in August 2001.

In an April 2001 decision, the Board decided that the October 
1945 RO decision was not clearly and unmistakably erroneous.  
In September 2001, the veteran's motion to have that decision 
reconsidered was denied.  

When the Board initially reviewed the veteran's appeal, he 
was represented by the Oregon Department of Veterans' 
Affairs.  In August 2001, the veteran revoked the power of 
attorney in favor of that organization; as such, he is no 
longer represented.  


FINDINGS OF FACT

1.  The laws and regulations pertaining to rating reductions 
were changed during the course of this appeal.  Neither 
version of the regulations is more favorable to the veteran.  

2.  Prior to reduction, effective December 2, 1947, the 
veteran's 50 percent rating for psychoneurosis, mixed type, 
with hysterical coloring had been in effect for less than 5 
years.  

3.  The evidence of record as of December 1947 demonstrated 
material improvement in the veteran's service-connected 
psychiatric disability which was reasonably certain to be 
maintained under the ordinary conditions.

4.  The veteran has not shown that the correct facts as they 
were known at the time of the November 1950 rating action 
were not before VA, or that statutory or regulatory 
provisions extant at that time were incorrectly applied.  


CONCLUSIONS OF LAW

1.  Reduction of a 50 percent rating for psychoneurosis, 
mixed type, with hysterical coloring was warranted.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.105(e), 3.344 (2001); R & PR § 1009(e), 
effective August 5, 1946; R & PR § 1172(a), Diagnostic Code 
9100, Schedule for Rating Disabilities, effective April 1, 
1946.

2.  The veteran's claim of CUE in the November 1950 decision 
is legally insufficient.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records include a September 1945 Report of 
Medical Survey which found that the veteran was unfit for 
service as a result of psychoneurosis, hysteria.  The veteran 
had appeared before a Medical Board in November 1944 at which 
time he was diagnosed as having combat fatigue.  It was 
recommended that he be assigned to shore duty for a period of 
six months.  He was examined again in March 1945 and found 
physically qualified for shore duty only.  He was readmitted 
to the sick list in July 1945, with a diagnosis of combat 
fatigue, because of complaints of pain in the back and right 
knee.  It was noted that the veteran had participated in 
combat off Normandy Beach for 36 hours.  His ship was sunk by 
mines and he was rescued by a PT boat.  The onset of his 
present illness was dated to the time of and subsequent to a 
battle injury in June 1944 when he was thrown against the 
bulkhead of his ship, resulting in unconsciousness for a 
period of two hours.  His pre-enlistment history contained no 
psychopathic or neurotic determinants.  

All physical, neurological and diagnostic studies of the back 
and right leg were within normal limits.  Psychiatric 
examination revealed evidence that the veteran's continued 
limp and complaints of back pain were manifestations of a 
conversion hysteria directly related to his combat 
experiences.  Those complaints, having no organic 
foundations, were considered representative of the fixed 
residuals of that conversion mechanism.  There was no 
evidence of psychosis.  The veteran had reportedly gained 
some insight into the psychodynamics of his disability and 
the relationship between the emotional and physical trauma to 
his present condition; however, it was felt that further 
rehabilitation for any duty was unlikely.  The diagnosis was 
changed to psychoneurosis, hysteria and it was recommended 
that the veteran be discharged.  

The RO considered the service medical records and, in an 
October 1945 rating decision, granted service connection and 
assigned a 50 percent rating for psychoneurosis, hysteria, 
effective from September 29, 1945.  It was noted that an 
examination was scheduled in six months.  

The report of a January 1947 VA psychiatric examination 
included a review of the claims folder and the veteran's 
service medical records.  The examiner noted that the veteran 
had complained of problems with his right leg and back; 
however, in the absence of any physical findings the 
symptomatology was considered as hysterical.  

The veteran reported that, since discharge, he had been 
working on a farm which he and his brother had been renting 
from their father.  On questioning, the veteran reported that 
he was aware that he was unduly irritable.  He had three 
small children at the time and he indicated that his 
inability to control his temper was hard on his family.  He 
denied that he had any great difficulty in getting along with 
people in general.  He reportedly felt tense and uneasy, and 
would develop hand tremors after too much hard work or 
nervous strain or stress.  He reported that seeing low flying 
airplanes near his farm left him feeling the same way he felt 
when he was in combat.  He denied fainting attacks and acute 
emotional outbursts, except for his irritability.  

On mental status examination, the veteran was mentally alert; 
consciousness was clear.  The examiner commented that it was 
"very evident" that the veteran was emotionally unstable 
and that he became tense, uneasy and shaky under any unusual 
stress.  The veteran also "undoubtedly" overreacted to 
stimuli.  After reviewing the report of a physical 
examination which revealed nothing remarkable, especially 
with regard to the veteran's right lower extremity 
complaints, the examiner offered a diagnosis of 
psychoneurosis, mixed type, with hysterical coloring.  

The record also includes a September 1947 Social Service 
report, conducted in July 1947, for the purpose of obtaining 
additional information regarding the veteran's adjustment 
since discharge from service.  Informants included a postal 
clerk; the wife of the veteran's employer; and the veteran's 
wife, sister-in-law and father.  It was noted that the 
veteran was busy with farm work at the time and it was not 
convenient to interview him.  The informants indicated that 
the veteran had been working very hard since discharge and he 
had gone into partnership on a business venture with two of 
his brothers.  The veteran's wife said that he usually left 
for work early in the morning and did not return until very 
late at night.  She reported that he was very restless and 
that they had very little social life.  The informants 
indicated that although the veteran had been doing heavy work 
for long hours since his discharge, he continued to complain 
of difficulty with his leg and back and was still quite 
nervous and restless.  The informants indicated that the 
veteran was more nervous than before he was in service.

In an October 1947 rating action, the RO noted that the 
recent VA examination and social report disclosed improvement 
in the veteran's psychiatric condition, warranting a 
reduction in rating, from 50 percent to 30 percent, effective 
from December 2, 1947.  

In a letter to the veteran dated October 2, 1947, the RO 
notified him that, based on the improvement shown by the 
recent examination, a reduction in the degree of disability 
was warranted.  He was notified that the rating was being 
reduced to 30 percent.  He was also informed that the 
reduction would not become effective for a period of sixty 
days from the date of the letter, to give him an opportunity 
to submit any evidence or argument to show why the proposed 
reduction should not be made.  If no additional evidence was 
submitted within the sixty day period, the RO noted that the 
reduction would be placed into effect without further 
notification.  The veteran was further informed that if he 
had no further evidence to submit, but had reason to believe 
the decision was not in accordance with the law and facts of 
his case, he could appeal the determination within one year.  

In a letter received at the RO in November 1947, the veteran 
expressed disagreement with the proposed reduction.  He 
argued that the physical examination referred to in the 
letter was approximately one year prior and there was no 
indication at that time that a reduction was imminent.  The 
veteran further asserted that since that examination, he had 
seen no change or improvement in his back and right leg and, 
in fact, he had developed severe pain in the right side of 
his head.  It is that letter which the veteran argues, and 
the Board agrees, serves as a notice of disagreement, such 
that the October 1947 rating action is not final.  

In a letter to the veteran dated in November 1947, the RO 
acknowledged receipt of his November 1947 letter regarding 
the reduction.  The RO also noted the types of evidence 
(e.g., statements from treating physicians, affidavits of 
friends) which could be useful in support of his claim.  When 
that evidence was submitted, it would be carefully 
considered.  

There was no subsequent correspondence from the veteran.  

The veteran was re-examined in October 1950, at which time it 
was noted that he had been examined in January 1947.  He had 
not been hospitalized since that time.  The report of a 
special neuropsychiatric examination noted the veteran's in-
service medical history and post-service diagnosis.  At the 
time, the veteran reported that he had "the jitters" 
frequently, had some nausea and occasionally vomits.  These 
episodes came on without apparent provocation.  He reportedly 
became dizzy and, on two or three occasions, had "blacked 
out cold."  His stomach bothered him considerably.  He 
reported that he slept rather fitfully, but had no nightmares 
or difficulty going to sleep.  He simply awoke easily.  He 
was sensitive to noise, and said he could not hold a job in a 
saw mill on this account.  He complained of occasional 
headaches, of two to three days duration.  He was also 
reportedly irritable and required constant activity.  

Mental status examination showed a tense, rather worried and 
uncomfortable individual who was essentially cooperative.  He 
was quite energetic in his movements, was clean and had 
considerable sense of humor.  His statements were rather 
consistent and did not appear to be excessively exaggerated.  
He seemed to have fairly good intelligence  There was no loss 
of memory or disturbance of affect.  He was clear and 
coherent; attention was easily gained and held.  He had some 
very superficial insights.  His judgment was considered 
reasonably good.  

The examiner offered his opinion that the last diagnosis of 
psychoneurosis, mixed type was essentially correct.  In order 
to reflect the newer terminology, it was thought necessary to 
consider the two outstanding manifestations; that is, anxiety 
and conversion.  At the time, the veteran's general reaction 
was more of anxiety, though he did maintain a few hysteroid 
components.  The examiner offered a diagnosis of anxiety, 
reaction, manifested by tenseness, irritability with nausea, 
startle reaction, with admixtures of conversion reaction, 
manifested by history of black-outs.  The industrial capacity 
was judged to be mild to moderate.

The RO considered those findings in a November 1950 rating 
action, re-characterized the veteran's service-connected 
disability as anxiety reaction with admixtures of conversion 
reaction and reduced the rating from 30 percent to 10 
percent, effective from January 8, 1951.  The veteran was 
notified of that action in a letter dated later November 8, 
1950, at which time he was also informed that the reduction 
would not become effective for a period of 60 days from the 
date of the letter, during which time he could submit any 
evidence desired to show why the reduction should not be 
made.  The veteran was further notified that unless 
sufficient evidence was submitted within the 60 day period, a 
reduction would be placed in effect without further 
notification.  There was no subsequent correspondence 
received from the veteran. 

The veteran appeared at a personal hearing before the 
undersigned Member of the Board sitting at the RO in January 
2001 at which time he asserted that he had disagreed with the 
RO's October 1947 proposed reduction; however, the RO had 
taken no further action.  

II.  Analysis

Propriety of October 1947 Reduction.  

As noted in the Introduction, the Board determined in April 
2001 that the October 1947 decision was not final.  As such, 
the veteran's claim regarding the propriety of the reduction 
action itself has been pending since that time.  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus the Board must consider the law as it existed 
in 1947, as well as the current law, in adjudicating this 
claim.  

The regulations pertinent to rating reductions that were in 
effect in October 1947 provided that where a reduction of an 
award for a service-connected disability was considered 
warranted by a change in physical condition, the RO was to 
prepare an appropriate rating extending the evaluation in 
effect for sixty days from the date of the rating, followed 
by the reduced evaluation.  The reduction or discontinuance 
of the award was to become effective on the last day of the 
month of the approval of the award.  Due to the time 
limitation, the veteran was to be promptly notified in 
writing of the proposed reduction.  The veteran was notified 
that the reduction would be effective as provided herein, 
without further notice, if additional evidence was not 
submitted within the sixty day period.  If the veteran 
submitted additional evidence, the reduction was to be 
reconsidered and confirmed, modified or canceled as required.  
R & PR § 1009(e), effective August 5, 1946.  

The current regulations are similar in requiring notice, 
including detailed reasons therefor, to the beneficiary of 
the proposed reduction and allowing sixty days for the 
presentation of additional evidence to show that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e) (2001).  Thus, the Board finds that the RO satisfied 
these procedural requirements under both sets of regulations 
and neither is more favorable to the veteran.  In October 
1947, the RO issued a rating decision setting forth the 
material facts and reasons for the proposed reduction.  
Specifically, the RO indicated that the veteran's service-
connected psychiatric condition had improved.  In a letter 
dated that month, the RO notified the veteran of the proposed 
reduction and advised him that in the absence of evidence 
rebutting the RO's conclusion that his service-connected 
disability had improved, the reduction would become effective 
within sixty days.  

The veteran expressed disagreement with the proposed 
reduction in November 1947; however, he did not submit any 
evidence in support of his claim.  In fact, the veteran 
referred to continuing back and leg complaints and reported 
the recent onset of headaches-none of which were service 
connected.  The RO apparently made a similar conclusion as 
the November 1947 correspondence acknowledged receipt of the 
veteran's letter but reiterated that type of evidence 
necessary to substantiate his claim.  

Thereafter, there was no additional evidence received.  Thus, 
the proposed reduction became effective on December 2, 1947, 
which reflects that the 50 percent rating continued for sixty 
days from the date of the October 2, 1947 notice of 
reduction.  

Inasmuch as the RO complied with the procedural requirements 
of R & PR 1009(e) in October 1947, and also met the 
requirements of the current law in 38 C.F.R. § 3.105(e), the 
question becomes whether the reduction was proper based on R 
& PR § 1172(a), effective July 10, 1942, and 38 C.F.R. 
§§ 3.344, 4.13 and 4.125 (2001), which govern the procedures 
of reduction for established ratings.

Under the Schedule for Rating Disabilities in effect in 
October 1947, the notes preceding the rating criteria for 
psychiatric disorders state that a "war" psychosis or 
psychoneurosis having its onset as an incident of battle may 
clear up entirely permitting return to full or limited duty, 
or they may persist as one of the recognized psychosis or 
psychoneurosis.  When a "war" psychosis or psychoneurosis 
was persistent and resistant treatment, so as to warrant 
discharge, it was to be considered severe at the time of 
discharge (at least 50 percent disabling).  The readjustment 
to civilian conditions was to be carefully studied, and if 
the disability improved the rating was to be accordingly 
reduced.  Schedule for Rating Disabilities, effective April 
1, 1946.  

In October 1947, Hysteria, conversion, was rated under the 
provisions of Diagnostic Code 9100.  Schedule for Rating 
Disabilities (1946).  An 80 percent rating was for assignment 
for pronounced hysteria, with severe contractures or motor 
paralysis, involving two extremities; frequent major 
convulsions; marked restriction of visual fields; astasia-
abasia, aphonia or mutism, in symptom combinations that were 
persistent, continuous and productive of nearly complete 
social and industrial inadaptability.  

A 50 percent rating was warranted for severe hysteria, with 
motor paralysis to a lesser degree than above; contracture 
involving a single extremity; occasional major convulsions; 
persistent coarse bizarre tremors of extremities; frequent 
weeping spells; severe stuttering; or other conversion 
phenomena less marked than above; productive of severe social 
and industrial inadaptability.  

A 30 percent rating was for assignment in cases of moderately 
severe conversion hysteria; with definite conversion 
phenomena, bur more limited or shifting than above, definite, 
anesthesia or paresthesia, amnesia, somnambulism, hypnotic or 
dreamy states, marked nervous tension, moderately severe 
stuttering, tremors, especially of fingers; with 
characteristic suggestibility and emotional lability, 
productive of considerable social and industrial 
inadaptability.  

A 10 percent rating was for assignment in moderate cases, 
while mild cases warranted assignment of a noncompensable 
rating.  

At the time of the October 1947 rating action, R & PR § 
1172(a) provided that diseases subject to temporary or 
episodic improvement, such as a psychoneurosis, would not be 
reduced on any one examination, except when all the evidence 
of record clearly warranted the conclusion that permanent 
improvement of a physical or mental condition had been 
demonstrated.  Moreover, examinations less full and complete 
than those on which payments were authorized or continued 
were not to be used as the basis of reduction.  Finally, even 
though material improvement in the physical or mental 
condition was shown, it was to be considered whether the 
evidence made it reasonably certain that the improvement was 
permanent and could be maintained under the ordinary 
conditions of life, i.e. while employed, or, if unemployed 
while actively seeking employment. 

The standard set out in 38 C.F.R. § 3.344 (2001) applies only 
when an evaluation has been in effect for five years or more, 
Smith v. Brown, 5 Vet. App. 335 (1993), and requires that 
there be a finding of "material improvement" of the 
disability that is "reasonably certain . . . [to] be 
maintained under the ordinary conditions of life."  38 
C.F.R. § 3.344(a).  In the present case, the evaluation had 
not been in effect for five years at the time of the October 
1947 reduction and thus, 38 C.F.R. § 3.344 does not apply.

In cases where there has been a change in diagnosis, the 
standard is whether, on the basis of the entire recorded 
history of the condition, the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
See 38 C.F.R. § 4.13 (2001); Brown v. Brown, 5 Vet. App. 413, 
420 (1993) (interpreting 38 C.F.R. § 4.13).  It must be 
determined not only that there has been an actual improvement 
of the disability but also that this improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See 38 
C.F.R. § 4.2; Brown, 5 Vet. App. at 420-1.  If the diagnosis 
of a mental disorder is changed, the rating agency must 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
38 C.F.R. § 4.125 (2001).  It is by this overall standard 
that the RO's reduction of the rating of the veteran's 
psychiatric disability is to be reviewed.  

The Board notes that in the October 1945 rating action 
granting service connection, the RO relied upon service 
medical records only, specifically the Medical Board report 
conducted just prior to discharge.  In assigning the initial 
50 percent rating, the RO correctly applied the Rating 
Schedule which held that when a "war" psychoneurosis was so 
persistent as to warrant discharge, it was to be considered 
severe, that is 50 percent disabling, at discharge.  The 
Board points out, however, that at separation from service 
there was no medical evidence that the veteran manifested 
symptoms which met the then schedular criteria for a 50 
percent rating.  

In reducing the rating, the RO in October 1947 relied on the 
report of a January 1947 VA examination, which had included a 
review of the veteran's service medical records and claims 
folder, and the September 1947 Social Service report.  Thus, 
the examinations used as the basis for reduction were at 
least as full and complete as those on which payments were 
authorized.  In fact, they were more thorough.  Those 
examinations were also silent for symptomatology which would 
be indicative of impairment warranting the continuing 
assignment of a 50 percent rating.  Indeed, none of the 
required symptoms was noted nor was severe social and 
industrial inadaptability shown.  The veteran was noted to be 
working very hard.  Save for the proviso governing rating 
recently discharged combat veterans, a review of the 
regulatory criteria shows that the veteran did not meet the 
criteria for a 50 percent rating at the time the initial 
rating was assigned, and he did not meet that criteria at the 
time of the reduction.  Based on a review of all the evidence 
of record, the conclusion that permanent improvement had been 
demonstrated was warranted.  

While the initial rating after service was compatible with 
the directive within the 1947 Rating Schedule that an initial 
50 percent rating be assigned, the clinical findings of 
January 1947 and the September 1947 Social service study 
provided a rational basis for reducing the evaluation to 30 
percent.  In addition, there was no evidence of record that 
contradicted that conclusion.  Further, the reduction was in 
accordance with the established policy of a gradual reduction 
in cases of "war" psychosis.  

Thus, the Board concludes that the reduction in rating from 
50 to 30 percent in October 1947 was proper, under the rating 
criteria in effect in 1947, and under the laws and 
regulations currently in effect.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), (VCAA) was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  This 
liberalizing law is applicable to his appeal.  Karnas.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  

The VCAA significantly adds to and amends the statutory law 
concerning VA's duty to notify and assist claimants in 
processing claims for VA benefits.  In June 2001, the RO 
issued an SOC on the issue of the propriety of the December 
1947 reduction.  The Board finds that the RO complied with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
The veteran was notified of the procedural requirements 
governing reductions and the pertinent rating criteria in 
effect at the time of the December 1947 reduction.  He 
presented testimony at a January 2001 hearing.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to notify and assist the veteran 
has been fulfilled.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

CUE in the November 1950 rating decision.  

In determining whether the November 1950 rating decision 
which reduced the evaluation for anxiety reaction with 
admixtures of conversion reaction  from 30 to 10 percent 
effective from January 8, 1951 was clearly and unmistakably 
erroneous, the following three-prong test is used: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a CUE is a very specific and rare 
kind of "error."  "It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) (Emphasis in the original.).

The veteran claims that the November 1950 rating action was 
erroneous because there was no indication that his condition 
and improved and thus, no basis for the reduction.  

The record includes a copy of the November 1950 rating action 
and the November 1950 notification letter to the veteran.  
The veteran does not argue that the reduction is procedurally 
deficient or that the statutory or regulations extant at that 
time were incorrectly applied.  He has not asserted that any 
facts known at the time of November 1950 rating action were 
not considered by the rating board.  No assertion has been 
made with any degree of specificity as to what error of fact 
was made RO, or how the application of the laws and 
regulations would dictate a "manifestly different" result.  
Fugo.  Rather, the effect of the veteran's contentions is 
that he disagrees with how the RO evaluated the facts before 
it in November 1950.  In other words, he has asserted that 
the RO should have viewed the evidence differently.  This is 
an assertion which is inadequate to raise a CUE claim.  Id.   

The record considered by the RO at the time of the November 
1950 decision consisted of the report of the October 1950 VA 
examination which yielded diagnoses of anxiety reaction, with 
admixtures of a conversion reaction.  The symptoms complained 
of by the veteran and noted by the examiner did not meet the 
criteria for a 30 percent rating under the criteria then in 
effect.  The RO discussed the findings from the October 1950 
examination which showed that the veteran appeared tense and 
worried, but was clear, coherent and had reasonably good 
judgment.  Industrial incapacity was considered mild.  

In addition to having had all the probative correct facts 
before it, the Board finds that the RO correctly applied the 
pertinent law and regulations in considering the evidence.  
At the time of the November 1950 decision, the evidence did 
not establish that the veteran's psychiatric disability was 
of such severity that a 30 percent rating was warranted.  
There was more than sufficient evidence in the record, when 
the RO made its decision in November 1950, to make that 
decision tenable.  The RO neither ignored the facts nor the 
law; it committed no undebatable error which would have 
provided a manifestly different result.

The claim is denied. 

In deciding this claim, the Board notes that the VCAA is not 
applicable to the veteran's allegations of CUE in the 1950 
rating decision.  See Livesay v. Principi, No. 00-51 (U.S. 
Vet. App. Aug. 30, 2001) (en banc).  


ORDER

The reduction of the evaluation for a psychoneurosis, mixed 
type, with hysterical coloring from 50 to 30 percent 
effective from December 2, 1947 was proper.

The claim that the November 1950 RO decision which reduced 
the evaluation for anxiety reaction with admixtures of 
conversion reaction (formerly psychoneurosis, 

mixed type, hysterical coloring) from 30 to 10 percent 
effective from January 8, 1951 contained CUE is denied. 




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

